
	

115 HR 4979 : To extend the Generalized System of Preferences and to make technical changes to the competitive need limitations provision of the program.
U.S. House of Representatives
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 4979
		IN THE SENATE OF THE UNITED STATES
		February 14, 2018Received; read twice and referred to the Committee on FinanceAN ACT
		To extend the Generalized System of Preferences and to make technical changes to the competitive
			 need limitations provision of the program.
	
	
		1.Extension of Generalized System of Preferences
 (a)In generalSection 505 of the Trade Act of 1974 (19 U.S.C. 2465) is amended by striking December 31, 2017 and inserting December 31, 2020. (b)Effective date (1)In generalThe amendment made by subsection (a) shall apply to articles entered on or after the 30th day after the date of the enactment of this Act.
				(2)Retroactive application for certain liquidations and reliquidations
 (A)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law and subject to subparagraph (B), any entry of a covered article to which duty-free treatment or other preferential treatment under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) would have applied if the entry had been made on December 31, 2017, that was made—
 (i)after December 31, 2017, and (ii)before the effective date specified in paragraph (1),
						shall be liquidated or reliquidated as though such entry occurred on the effective date specified
 in paragraph (1).(B)RequestsA liquidation or reliquidation may be made under subparagraph (A) with respect to an entry only if a request therefor is filed with U.S. Customs and Border Protection not later than 180 days after the date of the enactment of this Act that contains sufficient information to enable U.S. Customs and Border Protection—
 (i)to locate the entry; or (ii)to reconstruct the entry if it cannot be located.
 (C)Payment of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry of a covered article under subparagraph (A) shall be paid, without interest, not later than 90 days after the date of the liquidation or reliquidation (as the case may be).
 (3)DefinitionsIn this subsection: (A)Covered articleThe term covered article means an article from a country that is a beneficiary developing country under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) as of the effective date specified in paragraph (1).
 (B)Enter; entryThe terms enter and entry include a withdrawal from warehouse for consumption. (c)Annual report on enforcement of eligibility criteriaNot later than 1 year after the date of the enactment of this Act, and annually thereafter through December 31, 2020, the United States Trade Representative shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on efforts to ensure that countries designated as beneficiary developing countries under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) are meeting the eligibility criteria set forth in section 502(c) of such Act (19 U.S.C. 2462(c)).
 2.Technical modification to procedures for competitive need limitation and waiversSection 503 of the Trade Act of 1974 (19 U.S.C. 2463) is amended— (1)in subsection (c)(2)—
 (A)in the matter following subparagraph (A)(i)(II), by striking July 1 and inserting November 1; and (B)in subparagraph (E), by striking on January 1, 1995 and inserting in any of the preceding 3 calendar years; and
 (2)in subsection (d), by striking July 1 each place it appears and inserting November 1. 3.Customs user feesSection 13031(j)(3)(A) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)(A)) is amended by striking February 24, 2027 and inserting August 1, 2027.
		
	Passed the House of Representatives February 13, 2018.Karen L. Haas,Clerk
